Pezman, J. Claimant seeks payment of the sum of $115.16 for materials furnished the Secretary of State, Superintendent of Buildings and Grounds. Exhibit A attached as a Departmental Report, and later admitted into evidence by virtue of a stipulation between claimant and respondent, states as follows: “We acknowledge receipt of your letter, dated January 30, 1968, in which additional information is requested regarding the above transaction. Our files fail to disclose wherein payment was made. However, the merchandise itemized on your enclosure was received, and we are, therefore, indebted for same. Failure of the vendor to submit invoice vouchers covering these transactions within the appropriate biennium necessitates filing in the Court of Claims for payment.” Subsequently, on February 28,1968, a stipulation was entered into between claimant and respondent admitting said exhibit A into evidence, and agreeing that no further oral or written evidence would be introduced by either party; that no briefs would be filed, or other pleadings; and, that the cause could be assigned in the same manner as if all hearings and pleadings had been closed. This Court has held numerous times that, where the evidence shows the only reason the claim was not paid was because the appropriation for the biennium in which the service was performed had lapsed, this Court would make an award. Continental Oil Company vs. State of Illinois, 23 C.C.R. 70, and M. J. Holleran, Inc. vs. State of Illinois, 23 C.C.R. 17. Claimant, McAlear Division of White Consolidated Industries, Inc., is hereby awarded the sum of $115.16.